Citation Nr: 0838977	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  96-48 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's lumbar 
puncture with nerve root damage at L5 and S1.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the veteran's lumbar 
puncture with nerve root damage at L5 and S1.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
July 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decision in which the RO, inter alia, 
declined to reopen a claim for service connection for a right 
knee disorder, as well as denied service connection for a 
left knee disorder, each claimed as secondary to the 
residuals of a lumbar puncture with nerve root damage at L5 
and S1 (compensated under 38 U.S.C.A. § 1151 (West 2002)).  
The veteran filed a notice of disagreement (NOD) in June 
2002, and the RO issued a statement of the case (SOC) in 
December 2002.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in January 
2003.

In April 2003, the Board reopened the claim for service 
connection for a right knee disorder, and remanded to the RO 
the merits claim, along with the other claim on appeal, for 
further action.  After accomplishing the requested action, 
the RO denied the claims (as reflected in the March 2004 and 
March 2005 supplemental SOCs (SSOCs)) and returned these 
matters to the Board for further appellate consideration.

In August 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In December 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action, to include additional development of the 
evidence.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claims on appeal (as 
reflected in a September 2006 SSOC) and returned these 
matters to the Board for further appellate consideration.

In March 2007, the Board denied service connection for right 
and left knee disorders, to include as secondary to residuals 
of the lumbar puncture.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an July 2008 Order, the Court granted a  
joint motion filed by representatives of both parties, 
vacating the Board's March 2007 decision, in part, and 
remanding the matters to the Board for compliance with the 
instructions in the joint motion. 

The Board notes that veteran has also appealed the denial of 
a rating greater than 10 percent for a lumbar puncture with 
nerve root damage at L5 and S1, as well as the denial of 
service connection for a low back disorder, to include as 
secondary to the lumbar puncture with nerve root damage at L5 
and S1.  In March 2007, the Board remanded these matters to 
the RO, via the AMC in Washington, DC, for additional action.  
These matters remain pending before the RO/AMC until the 
additional action has been completed, and are currently not 
before the Board.  

The Board also notes that during the pendency of this appeal, 
the appellant has been represented by the Military Order of 
the Purple Heart of the U.S.A., as reflected in the August 
2005 Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22).  With regard to 
the appeal of the Board's March 2007 decision to the Court, 
the appellant was represented by a private attorney, Glenn 
Bergmann, Esq., as reflected in the July 2007 Legal 
Representation Agreement.  In September 2008, the Board was 
informed that Mr. Bergmann is not representing the appellant 
before VA, and that the Military Order of the Purple Heart of 
the U.S.A. has resumed representation over these matters. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the AMC in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action is 
warranted.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In the Joint Motion, the 
parties pointed out that one of the Board's December 2005 
remand instructions requires further development to ensure 
compliance.  Specifically, in December 2005, the Board 
instructed the RO to obtain from the Social Security 
Administration (SSA) a copy of its decision awarding the 
veteran disability benefits, as well as copies of all medical 
records underlying that determination.

In January 2006, the RO/AMC requested records from the SSA, 
which were received later that month.  The records included a 
"Disability Determination and Transmittal" dated in 
December 2004, which indicated that the veteran was awarded 
benefits for a disorder of the back (discogenic and 
degenerative) and osteoarthritis.  The records also included 
medical records underlying that determination.  As the 
parties noted in the Joint Motion, the actual SSA decision 
was not included in those records.  Therefore, a remand is 
necessary to obtain a copy of the SSA decision.

In addition, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Loma Linda VA Medical Center (VAMC) dated through April 2008.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since April 2008 from 
the Loma Linda VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities.

Further, to ensure that due process requirements are met and 
that the record is complete, the RO should also give the 
appellant another opportunity to present information and 
evidence pertinent to the claims on appeal, notifying him 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should request that the appellant submit all evidence in his 
possession, and ensure that its letter to him meets the 
notice requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits (that clearly 
identifies the basis or bases for the 
award).  The RO should inform the SSA that 
it has received the "Disability 
Determination and Transmittal" dated in 
December 2004, but requires a copy of the 
actual decision.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the Loma 
Linda VAMC outstanding pertinent VA 
records of evaluation and/or treatment of 
the disabilities on appeal, from April 
2008 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send to the appellant 
and his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO should explain the type of evidence 
that is the veteran's  responsibility to 
submit.  The RO should also ensure that 
its letter meets the requirements of 
Dingess/Hartman (cited to above) - 
particularly, as regard's VA's assignment 
of disability ratings and effective dates, 
as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claims for service 
connection for right and left knee 
disorders, on a direct basis and as 
secondary to the residuals of the lumbar 
puncture with nerve damage at L5 and S1, 
in light of all pertinent evidence and 
legal authority.

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




